                  Case 1:20-cv-00026-CRK Document 67     Filed 07/09/21   Page 1 of 3
                                    UNITED STATES COURT OF INTERNATIONAL TRADE
                                                ONE FEDERAL PLAZA
                                              NEW YORK, NY 10278-0001



 CHAMBERS OF
Claire R. Kelly
     Judge



                                                        July 9, 2021

Ned Herman Marshak, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
599 Lexington Avenue
36th Floor
New York, NY 10022
Email:      nmarshak@gdlsk.com

Dharmendra Narain Choudhary, Esq.
Jordan Charles Kahn, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
1201 New York Avenue, NW
Suite 650
Washington, DC 20005
Email:      dchoudhary@gdlsk.com
            jkahn@gdlsk.com

Robert Ralph Kiepura, Esq.
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20044
Email:       robert.kiepura@usdoj.gov

JonZachary Forbes, Esq.
Rachel A. Bogdan, Esq.
Shelby Mitchell Anderson, Esq.
Of Counsel
U.S. Department of Commerce
Office of Chief Counsel for Trade Enforcement and Compliance
1401 Constitution Avenue, NW
Washington, DC 20230-0001
Email:        jonzachary.forbes@trade.gov
              rachel.bogdan@trade.gov
              shelby.anderson@trade.gov
          Case 1:20-cv-00026-CRK Document 67   Filed 07/09/21   Page 2 of 3

Court No. 20-00026                                                  Page 2 of 3

Roger Brian Schagrin, Esq.
Christopher Todd Cloutier, Esq.
Elizabeth Jackson Drake, Esq.
Geert M. De Prest, Esq.
Kelsey Marie Rule, Esq.
Luke Anthony Meisner, Esq.
Nicholas Joel Birch, Esq.
Paul Wright Jameson, Esq.
William A. Fennell, Esq.
Schagrin Associates
900 Seventh Street, NW
Suite 500
Washington, DC 20001
Email:      rschagrin@schagrinassociates.com
            ccloutier@schagrinassociates.com
            edrake@schagrinassociates.com
            GDePrest@SchagrinAssociates.com
            krule@schagrinassociates.com
            lmeisner@schagrinassociates.com
            nbirch@SchagrinAssociates.com
            pjameson@schagrinassociates.com
            wfennell@schagrinassociates.com

Alan Hayden Price, Esq.
Adam Milan Teslik, Esq.
Christopher Bright Weld, Esq.
Cynthia Cristina Galvez, Esq.
Derick G. Holt, Esq.
Elizabeth Seungyon Lee, Esq.
Jeffrey Owen Frank, Esq.
Laura El-Sabaawi, Esq.
Maureen Elizabeth Thorson, Esq.
Robert Edward DeFrancesco, III, Esq.
Stephanie Manaker Bell, Esq.
Tessa Victoria Capeloto, Esq.
Theodore Paul Brackemyre, Esq.
Timothy C. Brightbill, Esq.
Wiley Rein, LLP
1776 K Street, NW.
Washington, DC 20006
Email:       aprice@wiley.law
             ateslik@wiley.law
            Case 1:20-cv-00026-CRK Document 67       Filed 07/09/21     Page 3 of 3

Court No. 20-00026                                                          Page 3 of 3

             cweld@wiley.law
             cgalvez@wileyrein.com
             dholt@wiley.law
             elee@wiley.law
             jfrank@wiley.law
             lel-sabaawi@wiley.law
             mthorson@wiley.law
             rdefrancesco@wiley.law
             sbell@wileyrein.com
             tcapeloto@wileyrein.com
             tbrackemyre@wiley.law
             tbrightbill@wiley.law

      Re:    Garg Tube Export LLP et al v. United States
             Court No. 20-00026

Dear Counsel:

      It is my intention to issue a public version of the Opinion and Order in the above-
captioned proceeding on or shortly after Monday, July 19, 2021. The court has double-
bracketed information that was designated as confidential in the underlying record.
However, out of an abundance of caution, I would like you to review the Opinion and Order
and inform the court by Friday, July 16, 2021 in writing, (1) whether any information not
already in brackets is confidential and should be double-bracketed in the public version, or
(2) whether any information already in brackets is not confidential and should not be double-
bracketed in the public version. If you do believe any additional information should or
should not be redacted from the public version, please state the basis for your belief.
      Thank you for your assistance.


                                              Sincerely,
                                               /s/ Claire R. Kelly
                                               Claire R. Kelly, Judge


Cc: Steve Taronji
    For docketing
